DETAILED ACTION
This office action is in response to amendments filed 09/17/2021. 
Claims 1-7, 10-17, and 19 are pending.  Claims 1, 3, 11 have been amended.  Claims 8-9 and 18 have been canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’s AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were authorized via voice mail from Jeffrey Hsu received December 1, 2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUT be submitted no later than payment of the issue fee.
The application has been amended as follows:
1. A processing system, comprising: 
a cache; 
a host memory; 
a CPU, bypassing an accelerator interface to directly access the cache and the host memory and generating at least one instruction, wherein when the CPU directly accesses the cache and the host memory, the CPU does not utilize the accelerator interface or [[the]] a hardware accelerator; 
the hardware accelerator, receiving the instruction from the CPU through the accelerator interface, operating in a non-temporal access mode or a temporal access mode according to an access behavior of the instruction received from the CPU through the accelerator interface, wherein the hardware accelerator accesses the host memory through the accelerator interface when the hardware accelerator operates in the non-temporal access mode, wherein the hardware accelerator accesses the cache through the accelerator interface when the hardware accelerator operates in the temporal access mode; and 
a monitor unit, monitoring multiple addresses of the access behavior that the hardware accelerator executes according to the instruction to determine whether the hardware accelerator operates in the non-temporal access mode or the temporal access mode, wherein the monitor unit is placed inside of the accelerator interface.

Reasons for Allowance
With respect to independent claims 1 and 11, the prior art does not teach or suggest ‘wherein when the CPU directly accesses the cache and the host memory, the CPU does not utilize the accelerator interface or a hardware accelerator;... the hardware accelerator.. operating in a non-temporal access mode or a temporal access mode..  wherein the hardware accelerator accesses the host memory through the accelerator interface when the hardware accelerator operates in the non-temporal access mode, where in the hardware accelerator accesses the cache through the accelerator interface when the hardware accelerator operates in the temporal access mode, .. wherein the monitor unit is placed inside of the accelerator interface’ when combined with the remaining limitations of the claim.  Thus the CPU operates 
US application 8,738,860 discloses the concept of a system completely bypassing the accelerator interface and/or accelerator.   However, this application fails to discloses that the monitoring unit that determines the mode of the system is placed in the accelerator interface in combination with ‘wherein when the CPU directly access the cache and the host memory, the CPU does not utilize the accelerator interface..’ when combined with the remaining claim limitations.
Dependent claims 2-7, 10, 12-17, and 19 are allowable by virtue of their dependence from independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                     
                                                                                                                                                                                   /William E. Baughman/Primary Examiner, Art Unit 2138